Citation Nr: 1401334	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable rating for follicular non-Hodgkin's lymphoma.

2.  Entitlement to a rating in excess of 70 percent for thrombocytopenia.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In his August 2010 substantive appeal (VA Form 9) and a September 2010 statement, the Veteran requested hearings before a Decision Review Officer and a Veterans Law Judge at the RO.  He subsequently withdrew his hearing requests.

In December 2012, the Board remanded these matters for further development.

In a June 2009 rating decision, the RO made the following determinations:  reduced a disability rating for follicular non-Hodgkin's lymphoma from 100 percent to 0 percent, effective from September 1, 2009; discontinued special monthly compensation (SMC) on account of being housebound, effective from September 1, 2009; and denied entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran submitted a notice of disagreement with respect to these decisions in October 2009 and a statement of the case was issued in March 2013.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b) (2013).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2013).  The RO did so in this case, as evidenced by the fact that it did not certify the issues decided in the June 2009 decision to the Board following the March 2013 statement of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a substantive appeal pertaining to the issues decided in the June 2009 decision (i.e. whether the reduction in the disability rating for follicular non-Hodgkin's lymphoma from 100 percent to 0 percent was proper, whether the discontinuance of SMC on account of being housebound was proper, and entitlement to a TDIU) until May 28, 2013 (more than 60 days after the issuance of the statement of the case dated on March 5, 2013) the RO closed the appeal.  The RO did not certify these issues to the Board and no further action has been taken by the RO to suggest that these issues are on appeal.  Thus, these issues are not currently before the Board.  See Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations).


FINDINGS OF FACT

1.  The Veteran does not have any active follicular non-Hodgkin's lymphoma and is not receiving any treatment for the disease.

2.  The Veteran's thrombocytopenia does not result in active bleeding or require treatment with medication and transfusions; the Veteran's platelet count has ranged from 36,000 to 279,000.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for follicular non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7715 (2013).

2.  The criteria for a rating in excess of 70 percent for thrombocytopenia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7705 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a letter dated in January 2013, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for follicular non-Hodgkin's lymphoma and thrombocytopenia.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of his claim, in the January 2013 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The January 2013 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disabilities had worsened.  

The January 2013 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the conditions, their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the January 2013 letter was sent after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by readjudication of the claim in a March 2013 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his follicular non-Hodgkin's lymphoma and thrombocytopenia.  

In its December 2012 remand, the Board instructed the AOJ to, among other things, issue a statement of the case as to the issues of whether the reduction in the disability rating for follicular non-Hodgkin's lymphoma from 100 percent to 0 percent was proper, whether the discontinuance of SMC on account of being housebound was proper, and entitlement to a TDIU; send the Veteran a sufficient VCAA notice letter (including notice pursuant to the Court's decision in Dingess), ask him to complete the appropriate release form so as to allow VA to obtain relevant treatment records from Dr. Robinson, and schedule him for VA examinations to assess the severity of his follicular non-Hodgkin's lymphoma and thrombocytopenia.  

As explained above, a statement of the case was issued in March 2013 with respect to the above identified issues and the Veteran was provided a sufficient VCAA notice letter in January 2013 (which included notice pursuant to the Court's decision in Dingess).  Additionally, a VA examination was conducted in January 2013 to assess the severity of his follicular non-Hodgkin's lymphoma and thrombocytopenia.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  

In the January 2013 letter, the Veteran was asked to complete the appropriate release form so as to allow VA to obtain relevant private treatment records from Dr. Robinson and any other identified private treatment provider.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran subsequently submitted additional treatment records from Dr. Robinson, but did not submit any signed and completed release form so as to allow VA to obtain additional treatment records from that physician or any other private treatment provider.  

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain treatment records from Dr. Robinson or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records.

Accordingly, the AOJ substantially complied with all of the Board's pertinent January 2013 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Follicular Non-Hodgkin's Lymphoma

The Veteran's follicular non-Hodgkin's lymphoma is rated under 38 C.F.R. § 4.118, DC 7715.  Under DC 7715, a 100 percent rating is warranted with active disease or during a treatment phase.  A Note to DC 7715 indicates that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic, chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disease is rated based on its residuals.  38 C.F.R. § 4.118, DC 7715.

In this case, a November 2008 examination report from Dr. Robinson indicates that the Veteran was diagnosed as having grade 1 follicular lymphoma (clinical stage 3) in April 2005.  At the time of the November 2008 examination he did not experience any significant symptoms other than mild chronic fatigue, easy bruising, and multiple skin lipomas.  Dr. Robinson concluded that the Veteran had stage 1 low-grade follicular lymphoma "without evidence of recurrence."

During a January 2009 VA examination the Veteran reported that he was diagnosed as having follicular lymphoma in April 2005 and that he had received treatment from a private physician every 6 months ever since that time (the November 2008 examination with Dr. Robinson being the most recent examination).  He did not receive any therapy for the lymphoma (including chemotherapy, radiation, and surgery).  Rather, the disease was being observed at the time of the January 2009 examination.  He did not experience any symptomatology of lymphadenopathy, bleeding, or any other constitutional symptoms.  He did not have the "zip" that he used to experience, but he was unsure as to whether or not this was age-related.  He had not been hospitalized due to lymphoma, was employed full time, and felt "fine."  His weight was steady and had increased since he was diagnosed as having lymphoma in 2005.  A diagnosis of Grade 1 of 3 follicular lymphoma was provided.

The examiner who conducted the January 2009 VA examination indicated that the Veteran had not undergone any therapeutic procedures and was not receiving any treatment for lymphoma at the time of the examination.  The examiner was unable to comment on whether the lymphoma was active.  He explained that lymphoma was a very slowly progressing disease that could wax and wane and that the Veteran did not experience any recurrent lymphadenopathy since his initial biopsy.  Without any records from his oncologists, the examiner was unable to determine whether the Veteran's lymphoma was an active disease without resorting to mere speculation.

In March 2009, the examiner who had conducted the January 2009 VA examination opined that the Veteran did not have any recurrence of his stage 1 low grade follicular lymphoma.  This opinion was based upon a review of treatment records from Dr. Robinson dated from November 2007 to November 2008 and the absence of any evidence of recurrence of active lymphoma.

A May 2009 examination report from Dr. Robinson indicates that a CT scan of the abdomen and pelvis was negative.  The Veteran was diagnosed as having "a history of low grade lymphoma" with no recurrence.

In a July 2009 letter, Noel Chicoine, M.D. stated that the Veteran was diagnosed as having non-Hodgkin's follicular lymphoma (Grade 1) in April 2005, but that he had not experienced any further obvious appreciable lymphomas since that time and that the lymphoma was "less active."  However, the natural history of lymphomas is that they grow with a slow, indolent course.  Thus, it was likely ("at least as likely as not") that the lymphoma continued to be active, but at a very slow (if any) progression.

Medical records dated from November 2009 to October 2012 reflect that the Veteran was diagnosed as having low-grade non-Hodgkin's lymphoma in April 2005 based upon the results of a submental biopsy.  Subsequent imaging did not show any evidence of the disease and diagnoses of a "history" of lymphoma were provided.  Dr. Robinson indicated in November 2009, May and September 2010, April 2011, and October 2012 that there was no recurrence or relapse of the disease.

In February 2010, a VA medical professional reviewed the Veteran's claims file and stated that his lymphoma was a chronic disease of exacerbations and quiescence.  He had not undergone any type of therapy for the disease (e.g. chemotherapy or radiation therapy) and the disease was being observed.  There was no other symptomatology regarding his diagnosis and "active disease would be more than likely considered to have increasing generalized lymphadenopathy."

The report of a VA examination dated in January 2013 reveals that Veteran was diagnosed as having non-Hodgkin's lymphoma following the discovery of a lump on the right side of his neck in March 2005.  A lymph node resection was performed in April 2005.  During the 3 years preceding the January 2013 examination the Veteran had be seen by an oncologist twice each year.  However, he had not received any active treatment for lymphoma because the disease was in remission, treatment had been completed, and the disease was in a "watchful waiting status."  The Veteran was diagnosed as having non-Hodgkin's lymphoma.

The nurse practitioner who conducted the January 2013 VA examination opined that based upon a review of the Veteran's medical records (including, but not limited to, treatment records from Dr. Robinson, laboratory studies, and Dr. Chicoine's letter) and a consultation with a VA oncologist, there was no evidence that the Veteran's lymphoma was active.  She explained that the Veteran's medical records did not include findings of any disease activity, recurrence, metastasis, or relapse.  Thus, no treatment for the disease was necessary.  Overall, his condition remained stable and there was no evidence of any changes.

Dr. Chicoine's July 2009 opinion and the March 2009 and January 2013 opinions of the examiners who had conducted the January 2009 and January 2013 VA examinations are all accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

It is unclear as to what evidence was reviewed by Dr. Chicoine in formulating his July 2009 opinion.  The March 2009 and January 2013 opinions, however, were explicitly based upon examinations of the Veteran and a review of his medical records and reported history.  The medical professional who provided the January 2013 opinion specifically referenced. Dr. Chicoine's letter and the March 2009 and January 2013 opinions are consistent with Dr. Robinson's findings during his November 2008, May and November 2009, May and September 2010, April 2011, and October 2012 examinations.  Thus, the Board finds that the March 2009 and January 2013 opinions are more probative than Dr. Chicoine's July 2009 opinion as to whether the Veteran's lymphoma was active.

The Veteran has expressed his belief that the presence and severity of his diagnosed thrombocytopenia (the severity of which is addressed below) indicates that his lymphoma is active.  However, as a lay person, he can only comment as to symptoms and immediately observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that the severity of his thrombocytopenia is evidence of active lymphoma.  Rather, it would require medical expertise to evaluate the thrombocytopenia and determine whether the severity was indicative of active lymphoma.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of any active lymphoma or treatment for the disease during the claim period and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Therefore, in light of the fact that the persuasive evidence indicates that the Veteran's lymphoma has not been active during the claim period and that he has not been receiving any treatment for the disease during this period, the Board finds that a compensable rating for non-Hodgkin's lymphoma under DC 7715 is not warranted at any time during the claim period.  Rather, the disease will be rated based on its residuals, namely thrombocytopenia, as discussed below.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7715.

II: Thrombocytopenia

The Veteran's thrombocytopenia is rated under 38 C.F.R. § 4.118, DCs 7715-7705.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  Here, the use of DCs 7715-7705 reflects that the Veteran's thrombocytopenia is rated as a residual of non-Hodgkin's lymphoma under DC 7715 and that the rating assigned is based on the criteria for rating thrombocytopenia (primary, idiopathic, or immune) under DC 7705. 

Under DC 7705, a 70 percent rating is warranted for thrombocytopenia with a platelet count between 20,000 and 70,000, but which does not require treatment and is without bleeding.  A 100 percent rating is warranted for a platelet count of less than 20,000 with active bleeding which requires treatment with medication and transfusions.  38 C.F.R. § 4.118, DC 7705.

VA and private treatment records dated from November 2008 to October 2012, VA examination reports dated in January 2009 and January 2013, Dr. Chicoine's July 2009 letter, and a February 2010 opinion from a VA medical professional include reports of chronic fatigue and intermittent bruising.  The Veteran did not experience any active bleeding tendencies, had not required any transfusions due to thrombocytopenia, and was not taking any medications to treat the disease.  Examinations did not reveal any ecchymosis or bruising.  Platelet counts ranged from 36,000 to 279,000.  The Veteran was diagnosed as having chronic thrombocytopenia.

The above-noted evidence indicates that the Veteran's service-connected thrombocytopenia has not resulted in a platelet count of less than 20,000 at any time during the claim period.  Additionally, he has not experienced active bleeding and he has not required treatment with medications or transfusions for his thrombocytopenia.  Thus, the Board finds that the symptoms of the Veteran's service-connected thrombocytopenia most closely approximate the criteria for a 70 percent rating under DC 7505 and that a higher rating is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7505.

III: Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The symptoms of the Veteran's follicular non-Hodgkin's lymphoma and thrombocytopenia, as described above, are all contemplated by the appropriate rating criteria (i.e. DCs 7505 and 7515).  Specifically, DC 7515 encompasses all symptoms of active non-Hodgkin's lymphoma and treatment received for the disease in that a 100 percent rating is warranted under such circumstances.  In the absence of active disease or treatment for the disease (as in this case), DC 7515 directs that a rating is to be based upon any residuals of the disease.  In this case, the only service-connected residual of the Veteran's lymphoma is thrombocytopenia and DC 7505 specifically contemplates the Veteran's symptoms of the disease (e.g. low platelet counts).  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected non-Hodgkin's lymphoma and thrombocytopenia during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for follicular non-Hodgkin's lymphoma is denied.

Entitlement to a rating in excess of 70 percent for thrombocytopenia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


